 In the Matter of 'BELL OIL AND GAS COMPANY, BURK-DIVIDE OILCOMPANY, CONSOLIDATED, RENO OIL COMPANYandINTERNATIONALASSOCIATION OF OIL FIELD; GAS WELL & REFINERY WORKERS OFAMERICA, LOCAL No..258, and GEORGEE. BEBERMEYERCaseNo. 'C-143.-DecidedMarch, 4; 1937OilProducing Industry-Strike-Discrimination:non-reinstatement follow-ingstrike-Reinstatement Ordered, Striker:discrimination in reinstatement ;displacement of employee hired following strike-B'ackPay:awarded.Mr. Karl Muellerfor the Board.Brannan c1 Tipps;ofWichita Falls, Tex., for respondents.Mary Lemon Schleifer,of counsel to the Board.DECISIONSTATEMENT OF CASEOn April 23, 1936, International Association of Oil Field, GasWell & Refinery Workers of America, Local No. 258, hereinafterreferred to as Local No. 258, and George E. Bebermeyer filed acharge with the Regional Director for the Sixteenth Region alleg-ing that the Bell Oil and Gas Company, Tulsa, Oklahoma,. Burk-Divide Oil Company, Consolidated, Wichita Falls, Texas, and RenoOil Company, Wichita Falls, Texas, had engaged in and were en-gaging in unfair labor practices, within the meaning of the NationalLabor Relations Act, 49 Stat. 449, hereinafter referred to as theAct.'On May 7, 1936, the Regional Director for the SixteenthRegion duly issued and served upon the parties a complaint whichalleged that the Bell Oil and Gas Company, Burk-Divide Oil Com-pany, Consolidated, and Reno Oil Company, hereinafter referred tocollectively as the respondents, had engaged in unfair labor prac-tices affecting commerce, within the meaning of Section 8, subdivi-sions (1) and (3), and Section 2, subdivisions (6) and (7) of theAct, by the lay-off or discharge of George E. Bebermeyer on Sep-tember 26, 1935.1 This charge followedthe decision of the Board inIn the Matter of Bell Oil and GasCompany and Local Union2.58 ofThe Internatsonal Association of Oil Field, Gas Well andRefineryWorkers ofAmerica andGeorge R.Bebermeyer,E. H. Hayn4e, Frank T.Grozier,F. C. Cox, CliffordD. Jackson,B. F. Jackson and Roy W. Bowman,IN. L. R.B. 562,decidedApril 17, 1936.577 578NATIONAL LABOR RELATIONS BOARDThe respondents filed an answer to the complaint on May 14,1936.The answer alleged that the complaint should be dismissedbecause the Act is unconstitutional in several respects and becauseit is inapplicable to the respondents. It also denied that George E.-Bebermeyer had been discharged and alleged that on September 17,1935,'Bebermeyer had voluntarily left the employ of the respondents.,,Pursuant to an amended notice of hearing duly served upon therespondents, Local No., 258, and Bebermeyer, a hearing was held onJuly 21 and 22, 1936, at Wichita Falls, Texas, before Robert LeeGuthrie, the Trial ' Examiner 'duly designated by the Board.Therespondents were represented by counsel and participated in thehearing.Full opportunity to be heard, to examine and cross-examinewitnesses and to introduce evidence bearing on the issues was af-forded all parties.At the beginning of the hearing, counsel for therespondents moved that the complaint be dismissed for the reasonsset forth in the answer.The Trial Examiner reserved ruling on themotion.counsel for the respondents and counsel for the National Labor Re-lations Board, hereinafter referred to as the Board.The Board hasreviewed the rulings of the Trial Examiner and finds that no preju-dicial errors were committed.The rulings are hereby affirmed.On November 16, 1936, the Trial Examiner filed an IntermediateReport, finding that the respondents had discharged George E.Bebermeyer because of his union activities, but that the Board hadno jurisdiction of the case because the respondents" activities andthe work done by George E. Bebermeyer did not occur in or affectinterstate commerce.On December 8, 1936,2 Local No. 258 and'' George E. Bebermeyerfiled exceptions to the Intermediate Report, excepting to certainfindings of fact made,by the Trial Examiner and to his conclusionthat the Act is inapplicable to the respondents' and George E.Bebermever's activities..Upon the entire record in the case, the Board now denies therespondents' motion to dismiss, and makes the following :FINDINGS OF FACT'I.THE CO\IPANIESBell Oil and Gas Company is a corporation existing ender' andby virtue of the laws of the State of Delaware, with its principalplace of business in Tulsa, Oklahoma. It owns in whole or in partcertain oil wells in the bed of the Red River; Which to a large extentforms,-the boundary line between the States of Oklahoma and Texas.2At ,the request of Local No 258, the Board had extended the time within whichexceptions might be filed to December 8, 1936 DECISIONS AND ORDERS579About 25 of the wells owned by the Bell Oil and Gas Company in'the river bed are in the State of Oklahoma; and, approximately seven-in'the State of Texas'.The company' also owns and operates a pipeline system through which crude oil from- the wells owned andoperated by the Bell Oil and Gas, Company; and from wells owned byother producers in both Oklahoma and Texas is carried to a pumpstation located on the Texas side of the ' Red River. This, pumpstation is owned and operated by the Bell Oil and Gas Company.There the oil is driven into the main line of the pipe line systemowned by the Bell Oil and Gas Company and forced across the Red'River to a refinery located on the Oklahoma side of the Red River.This refinery is also owned and operated by the Bell Oil and GasCompany.Here gasoline, kerosene, and fuel oil are produced andsold.The Bell Oil and Gas Company, in addition, owns and operates oilwells in various other districts in both Oklahoma and Texas.Burk-Divide Oil Company, Consolidated; is a corporation, existingunder and by virtue of the' laws of the State of Delaware, with itsprincipal place of business at Terre Haute, Indiana. ' It also main-tains an office at Wichita Falls, Texas.Burk-Divide Oil Company,Consolidated, owns about 24 producing wells in'the bed of the RedRiver.All of these wells are on the Oklahoma side of the river bed.Crude oil drawn from these wells is stored in stock tanks locatedimmediately adjacent to the wells in Oklahoma.All oil producedby Burk-Divide Oil Company, Consolidated, is sold to the Bell Oiland Gas Company. The sale and the purchase are made at thestock tanks, where the Bell Oil and Gas Company, having inspectedthe tank and issued a ticket stating the quantity and quality, turnsthe oil into its own gathering pipe lines, ,whence* it is conveyed asthe property of the Bell Oil and Gas Company to the pump stationin Texas and then to the refinery in Oklahoma.Reno Oil Company is a corporation existing under and by virtueof the laws of the State of West Virginia, with its principal officeat Sistersville,West Virginia. It also maintains a branch office- inWichita Falls, Texas.Reno Oil Company owns approximately 11producing wells in the bed of the Red River. Ten of these wellsare on the Oklahoma side of the river bed, one on the Texas side.Reno Oil Company also sells all of the oil which it produces to theBell Oil and Gas Company, the oil being taken from the wells tostock tanks adjacent to the wells, where it is sold to the Bell Oiland Gas Company, and then conveyed through the pipe line systemof the purchaser to the pump station in Texas and thence to therefinery in' Oklahoma.-Reno Oil Company also owns and operates oil wells in otherdistricts'in both'Texas aid Oklahoma.5727-37-vol t[38 580NATIONALLABOR RELATIONS BOARDThe wells located in the river bedarea are"stripper'" wells, pro-duction being stimulated by means of a repressure system.Thissystemconsistsof the drawing of,gas from the wells of the respond-ents in thisarea andconveying it by means of pipe lines to a repres-sure plant. located inWichita County, Texas.Here the gas issubjected to a high pressure and is then pumped back into key wellsin; the river bed, area. , The pressure exerted by the. influx of gas.into these key wells stimulates the flow of oil to producing wells.The gas drawn from -the wells for use in the repressure system, istermed wet gas in that in its journey through the ground it hasabsorbed a certain `amount of gasoline from the crude oil., Aftersubjecting' this gas to pressure at the repressure plant, it is runthrough coils and gasoline is precipitated.This gasoline is used inpart by employees of the respondents; the balance is sold to theLaSalle Petroleum, .Corporation in Texas.The dry gas which isconveyed back into the key wells of the respondents consists not onlyof the residue of dry-gas obtained, after precipitation, from wells inthe river bed area, but is augmented by gas purchased by.the re-spondents in Texas from the Chasta Oil and Gas Company.sIn addition to the activities described above, the Bell Oil and GasCompany, Burk-Divide Oil Company, Consolidated, and Reno OilCompany are joint owners of the repressure plant, the Bell Oil andGas Company and Burk-D'Ivide Oil Company, Consolidated, eachowning a two-fifth undivided interest, and Reno Oil Company theother one-fifth.Each of these companies shared in the proportionstated in the expense of building the plant, and shares in the sameproportion in the cost of operation of the plant and the sale of gaso-line precipitated.The pipe lines which draw wet gas into the repres-'sureplant are an integral part of the repressure plant and are' ownedby the 'respondents jointly in accordance with their proportionateownership.The pipe lines which carry dry gas to key wells areowned by the Texas Oil Company and are leased to the respondents.'The Bell Oil and Gas Company is in active charge of the operationof the repressure plant and for this service receives a stipulatedmonthly sum.C. J. Bohner, as an employee of the Bell Oil and GasCompany, is the superintendent of the repressure plant.However,in the matter of hiring and discharging employees, the other twojoint owners are consulted and the desire of the majority given effect.In the operation of the repressure plant, the respondents draw gasfrom Oklahoma as well as from Texas, which, after being treatedat the repressure plant in Texas, is returned to wells in Oklahomaand Texas.The respondents admit that more of the wet gas drawninto the repressure plant in Texas comes from the State of Oklahoma8 There is evidence in the record that at least one other operator in the river bed areaoperates by means of the respondents' repressure system. DECISIONS ' AND ORDERS581than from the State of Texas. Since a large majority of the wells,are on the" Oklahoma side of the Red River it is also reasonable toinfer that more of the dry gas forced into key wells again crossesthe line' into Oklahoma than remains in Texas.We find that the respondents are engaged in traffic, transportation,and commerce between the States of Texas and Oklahoma and that.the operation of the repressure plant in Texas is an integral part ofsuch traffic, transportation, and commerce.H. THE UNIONInternational Association of Oil Field, Gas Well & Refinery Work-ers of America is a labor organization affiliated with the AmericanFederation of Labor.The membership of Local No. 258 includesemployees of other producers in the district as well as some of theemployees of the respondents.III.EFFECT OF STRIKES IN RESPONDENTS' BUSINESS ON COMMERCEIn 1934, Local No. 258 called a strike in an attempt to secure acontract with certain operators, including the respondents, in thisarea.'The strike was terminated by the signing of a contract byLocal No. 258 and certain operators, including the respondents, inAugust, 1934.This contract expired in August, 1935.Prior to September 1, 1935, there were unsuccessful negotiationsbetween the operators and Local No. 258 in an effort to secure a newcontract.On September 17, 1935, no agreement having been reached,Local No. 258 again called a strike which lasted until September 26or 27, 1935.Asa result of this strike the wells, the pipe line depart-ment,, the pumping station and the refinery Of the Bell.Oil and GasCompany,-the repressure plant operated by the respondents, and thewells of the Burk-Divide Oil Company, Consolidated, and the RenoOil' Company, were all shut down.'IV.THE UNFAIR LABOR PRACTICESGeorge E. Bebermeyer had worked for or under the supervisionof C. J. Bohner in the Oklahoma and Texas oil fields for approxi-mately 17 years.The repressure plant had been built in 1932, andBebermeyer had been put in active charge of the plant at that timeand occupied the same position up until the time of the strike.He4 Evidence introduced at the hearingIn the Matter of Bell Oil and Gas Company andLocal Union258 ofthe International Association of Oil Field, Gas Well and Refinery Work-ers of America et at.,1N. L. R. B. 562, shows that oil producers in the district who selloil to the Bell Oil and Gas Company were also forced to cease operations within a few daysafter the strike commenced because of the inability of theBellOil and Gas Company to.operate its pipe lines, pumping station, and refinery. 582NATIONAL LABOR RELATIONS BOARDhad two employees under him, the three dividing the shifts during,the 24 hour day the plant was operated.However, because of -hissupervisory position, Bebermeyer was required to be available at anyhour of the day or night if needed.His duties included checking the,volume of gas passing-through the system, testing the gas for air,,looking after and keeping the pipe lines repaired, operating andrepairing the compressors in the plant, checking the incoming andoutgoing gas pressure and the precipitation of gasoline.For theseservices he received $125 a month, the use of a company house, andfree lights.Bebermeyer was secretary-treasurer of Local No. 258 and was veryactive in all union affairs.He was a member of the contract com-mittee which negotiated the contract with the respondents in 1934and a member of the contract committee which unsuccessfully at-tempted to secure a contract in August and September, 1935.Beber-meyer and the two other employees in the repressure plant, who werealso, members of Local No. 258, ceased work on September, 17, 1935,,because of the strike."The strike, called because of the failure of, therespondents and Local No. 258 to reach an agreement concerningwages and working conditions, was a controversy concerning terms,tenure, and conditions of employment.Bebermeyer ceased work as aconsequence of, and in connection with, this current labor dispute.On or about September 26, 1935, Edwin A. Elliott, Regional Direc-tor of the National Labor Relations Board in the Sixteenth Region,arranged to meet a committee of producers, including the respond-ents, in an effort to end the strike.As one term of settlement Elliottsuggested that the producers reinstate all striking employees.Rep-resentatives of respondents at this meeting stated they would not re-instate Bebermeyer because "(he) had been negligent about his dutiesbecause of his giving attention to his Union affairs, and that ofttimeshe was away from the plant and had been for some months leaving itfrom time to time to attend to these Union meetings and that theydid not feel that he was worthy of consideration of reemployment. . ."This reason was reiterated at the hearing, the respondents al-leging that the reason given in this statement did not constitute arefusal to reinstate because of union 'activity but that the fact hewas absent on union duties was a mere coincidence and that theywould have refused to reinstate him if these absences had been forany other cause.The fallacy in the respondents' argument is that there is no evi-dence in the record which shows Bebermeyer was absent frotn hiswork for any cause for such periods of time as to make him an em-ployee who was neglecting his duties.The only specific testimonyrelating to the absence of Bebermeyer concerns his attendance as arepresentative of Local No. 258 at a hearing of the Petroleum Labor DECISIONS AND ORDERS583Policy Board in Tulsa, Oklahoma.Bebermeyer had asked for andreceived permission from Bohner to attend this hearing, which hadlasted only three days, and had been held almost two years before thestrike in 1935.It seems apparent that this absence could not havebeen the basis for refusing to reinstate Bebermeyer in September,1935.Mr. Rex Young, representing the Bell Oil and Gas Company,also testified lie had been informed once or twice before the strikethat Bebermeyer was absent from work.However, he could not statewhen these incidents occurred, admitted he had never checked upto see whether Bebermeyer or one of the other two employees shouldhave been on duty at that time, and had never asked Bebermeyerabout these incidents.As we have said many times before, general allegations of inef£i-vincingBebermeyer was an active union member who had for manyyears been an efficient. and trusted employee It is also significantthat Bonner, who was irectly in charge of the plant, did, not testifythat Bebermeyer had been absent from his work.The entire recordleaves no doubt that the respondents and Bonner were opposed tounion organization and to Bebermeyer's union activities.Althoughit .may be true that the respondents might have refused to reinstateBebermeyer had he been absent for other reasons unconnected withthe union, the reason given as admitted by the respondents, i. e.-ab-sence for union activities-can mean nothing but a discharge forunion activities when there is no evidence of specific absenses for anycause.At the hearing, the respondents gave as an additional reason fornot reinstating Bebermeyer the fact that after the strike the oil wellsin the river bed area were being pumped on an eight hour daylightbasis only, as opposed to the previous 24 hour basis, and that onlyone of the two Miller compressors, used in the repressure plant wasbeing operated at a time, while before the strike both had been inconstant operation, and that these curtailed operations required onlytwo :employees in the Vrepressure plant.The -respondents also testi-fied that the other two employees had been reinstated and that bothof these employees were members of Local No. 258.The evidence shows that even though the wells are being pumpedfor only eight hours a,day, one of; the engines in the repressure plantruns-constantly and that the respondents since the strike have hireda new non-union employee ,whose duties include a periodic inspectionof this engine.The testimony also, shows, that the present cost. ofoperation of the repressure plant with two, employees is practically.the same as it was previous to the strike with three employees. -Thisattempted explanation of the respondents only strengthens our' coii- 584NATIONAL LABOR RELATIONS BOARDviction that Bebermeyer was discharged because of his unionactivities.We find that the respondents by refusing to reinstate George E.Bebermeyer, have discriminated in regard to hire and tenure of em-ployment to discourage membership in a labor organization.The respondents by their refusal to reinstate George E. Bebermeyerhave, interfered with, restrained and coerced their employees in theexercise of the rights of self-organization, to form, join or assist labororganizations, to bargain collectively through representatives of theirown choosing, and to engage in concerted activities, for the purposesof collective bargaining and other mutual aid and protection.V. THE REMEDYAs previously stated, the respondents are now operating only onecompressor at a time in the repressure plant and claim that only twoengineers are now needed to operate the plant. It is clear, however,thatMaxwell, the non-union employee hired since the strike, per-forms in part some' of the duties previously performed by Beber-meyer.We will therefore order the respondents 'to reinstate Beber-meyer, and to dismiss Maxwell, if necessary, in order to reinstateBebermeyer.This does not necessarily mean that Bebermeyer willperform the duties now performed by Maxwell.We intend ratherthat the respondents will divide the duties incident to the operationof the repressure plant among Bebermeyer 'and the two other em-ployees now engaged in operating the repressure plant, without dis-criminating in any way against Bebermeyer because of his unionactivities.In view of the Trial Examiner's recommendation that the com-plaint.,be dismissed, we will not require the respondents to pay Beber-meyer back pay for the interval between the date of the IntermediateReport (November 12, 1936) and the date of this decision.5CONCLUSIONS OF LAWUpon the basis of the foregoing findings of fact and upon theentire record in the proceeding, the Board makes the following con-clusions of law :1.'International Association of Oil Field, GasWell & RefineryWorkers of America, Local No. 258, is a labor organization withinthe meaning of Section 2, subdivision (5) of the Act.2.The strike was a labor dispute, within the' meaning of ' Section2, subdivision (9) of the Act.' -5 SeeIn the Matter of D. R. Hefelfinger Company,Inc. and United Wall Paper Craftsof NorthAmerica, Local No.6,1 N. L. R. B. 760, 767. DECISIONS AND ORDERS5853.George E. Bebermeyer was an employee of the respondents atthe time of his discharge, within the meaning of Section 2, sub-division (3) of the Act.4.The respondents, by discriminating in regard to the hire andtenure of employment of George E. Bebermeyer and thereby dis-couraging membership in a labor organization, have engaged in andare engaging in an unfair labor practice, within the meaning. ofSection 8, subdivision (3) of the Act.5.The respondents, by interfering with, restraining, and coercingtheir employees in the exercise of the rights guaranteed in Section7 of the Act, have engaged in and are engaging in unfair labor prac-tices,within the meaning of Section 8, subdivision (1) of the Act.6.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce, within the meaning of Section 2, subdivisions(6) and(7) of the Act.ORDERUpon the basis of the above findings of fact and conclusions oflaw, and -pursuant to Section 10, subdivision (c) of the National"Labor Relations Act, the National Labor Relations Board herebyorders that the Bell Oil and Gas Company, Burk-Divide Oil Com-pany, Consolidated, and Reno Oil Company, and their officers,andagents, shall :1.Cease and desist from(a) In any manner interfering with, restraining or coercing theiremployees in the exercise of their rights to self-organization, to form,join or assist labor organizations, to bargain collectively, throughrepresentatives of their own choosing, and, to engage in concertedactivities for the purposes of collective bargaining and other mutualaid or protection, as guaranteed in Section 7 of the National-LaborRelations, Act;`(b) In any manner'discouraging membership in any labor organi-zation by discrimination in regard to hire and tenure of employmentor, any term or condition of employment.'2.Take the following affirmative action, which the Board findswill effectuate the policiesof the Act :(a)Offer to George E. Bebermeyer immediate and full reinstate-'ment, without prejudice to rights and privileges previously enjoyed,dismissing Maxwell, if necessary;(b)Make whole George E. Bebermeyer for any loss he may havesuffered by reason of the respondents' refusal to reinstate him, bypayment to him of a sum of money equivalent to the amount hewould normally have earned as wages plus the fair value of thehousing and lights which the respondents would normally have fur-nished, during the periods from the date when the striking' em- 586NATIONAL LABOR RELATIONS BOARDployees returned to work to November 12, 1936, and from the dateof this decision to the date of such offer of reinstatement,less anamount equivalent to the sums lie may have earned elsewhere plusthe fair value of whatever housing and lights the respondents mayhave furnished him, during the same periods;(c)Post notices in conspicuous places in the repressure plant stat-ing (1) that the respondents will cease and desist as aforesaid, and(2) that such notices will remain posted for a period of thirty (30)consecutive days from the date of posting.[SAME TITLE]AMENDED DECISION AND ORDERSeptember 3, 1937On March 4, 1937, the National Labor Relations Board, hereincalled the Board, issued a decision and order in the above entitledcase.The Board in its decision found that the respondents, Bell Oiland Gas Company, Burke-Divide Oil Company, Consolidated, andReno Oil Company, had engaged in and are engaging in unfairlabor practices affecting commerce, within the meaning of Section 8,subdivisions (1) and (3), and Section 2, subdivisions (6) and (7)of the National Labor Relations Act, 49 Stat. 449, by, dischargingGeorge E. Bebermeyer, a joint employee of the respondents, forunion activities.The order of the Board required the respondentsto cease and desist from engaging in unfair labor practices and toreinstate George E. Bebermeyer with back pay.On April 12, 1937, the Board filed a petition for enforcement ofits order in the United States Circuit Court of Appeals for theFifth Circuit.On July 21, 1937, the Court issued a decision on:thepetition.This decision affirmed the findings of the Board that it hadjurisdiction over the respondents and that Bebermeyer had beendischarged because of his union activities, and ordered the cease anddesist portion of the Board's order to be enforced.The Court, however, remanded the case to the Board for further consideration andclarification of that portion of the decision and order which dealtwith the reinstatement of Bebermeyer.The Board having further considered the matter, and in accordancewith the opinion of the Court, hereby amends its decision and orderof March 4,1937, as follows :1.Subsection V. THE REMEDY-shall be amended to read :V.THE REMEDYSince we have found that Bebermeyer would have been reemployedafter the strike but for his union activities, he is entitled to rein- DECISIONS AND ORDERS587statement.We will accordingly order the respondent to reinstateBebermeyer, and to do so without discriminating against Bebermeyeror against the two union members now employed in the operationof the repressure plant, because of union membership or activities.In view of the Trial Examiner's recommendation that the com-plaint be dismissed, we will not require the respondents to pay Beber-meyer back pay for the interval between the date of the IntermediateReport (November 12, 1936) and March 4, 1937, the date of this.decision.2.Subdivision 2 (a) of the order shall be amended to read:Offer to George E. Bebermeyer immediate reinstatement withoutprejudice to his seniority or other rights and privileges, and withoutdiscrimination against Bebermeyer or the two union members nowemployed in the operation of the repressure plant, because of unionmembership or activities.